internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-113413-01 date date number release date index number legend x d1 state dear this letter responds to a letter dated date written on behalf of x requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election under sec_301_7701-3 facts according to the information submitted the predecessor of x was organized as a state corporation and at all times was taxed as a c_corporation for federal_income_tax purposes on d1 x decided to reorganize into an llc x intended to file an election on form_8832 entity classification election to be classified as a corporation effective d1 however the form_8832 was not filed timely x requests a ruling that it will be recognized as a corporation effective d1 law and analysis sec_301_7701-3 provides that unless the entity elects otherwise a domestic eligible_entity is classified as a partnership if it has two or more members sec_301_7701-3 provides that an eligible_entity may elect to be classified as plr-113413-01 other than its default classification in sec_301_7701-3 by filing form_8832 with the appropriate service_center under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion in the present situation based on the information submitted and the representations made good cause has been shown and the other requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently x is granted an extension of time for making the sec_301_7701-3 election effective d1 until days following the date of this letter the election should be made by following the procedure set forth in form_8832 a copy of this letter should be attached to the election one is enclosed for that purpose except as specifically set forth above no opinion is expressed or implied as to the federal tax consequences of the transaction described above under any other provision of the code plr-113413-01 this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent under the power_of_attorney on file with this office we are sending a copy of this letter to x’s authorized representative sincerely yours s paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
